

117 S2030 IS: Iran Nuclear Treaty Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2030IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Johnson (for himself, Mr. Risch, Mr. Barrasso, Mr. Cruz, Mr. Rubio, Mr. Braun, Mr. Cotton, Mr. Crapo, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Lee, Ms. Lummis, Mr. Moran, Mr. Sasse, Mr. Sullivan, Mr. Scott of Florida, Mr. Tillis, Mr. Young, Mr. Boozman, and Mr. Marshall) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo declare that any agreement reached by the President relating to the nuclear program of Iran is deemed a treaty that is subject to the advice and consent of the Senate, and for other purposes.1.Short titleThis Act may be cited as the Iran Nuclear Treaty Act.2.Agreements related to nuclear program of Iran deemed treaties subject to advice and consent of the Senate(a)Treaty subject to advice and consent of the SenateNotwithstanding any other provision of law, any agreement reached by the President with Iran relating to the nuclear program of Iran is deemed to be a treaty that is subject to the requirements of article II, section 2, clause 2 of the Constitution of the United States requiring that the treaty is subject to the advice and consent of the Senate, with two-thirds of Senators concurring.(b)Limitation on sanctions reliefNotwithstanding any other provision of law, the President may not waive, suspend, reduce, provide relief from, or otherwise limit the application of sanctions under any other provision of law or refrain from applying any such sanctions pursuant to an agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not, including any joint comprehensive plan of action entered into or made between Iran and any other parties, and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future, unless the agreement is subject to the advice and consent of the Senate as a treaty and receives the concurrence of two-thirds of Senators.